DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Amendment filed 2/22/2021 (hereafter the “2/22 Reply”) has been entered, and Claims 2 and 3 have been canceled.  New Claim 12 has been entered, and Claims 1 and 4-12 remain pending, with Claims 10 and 11 withdrawn from consideration as directed to a non-elected invention.  

Drawings
In light of replacement sheets filed with the 2/22 Reply, the previous objection to the drawings has been withdrawn.  

Specification
In light of amendments to the specification to include sequence identifiers, filed with the 2/22 Reply, the previous objection to the specification has been withdrawn.  

Claim Interpretation
Claim 1, part (i), recites 
“(i) producing the RNA molecule from a DNA molecule via transcription, the DNA molecule (a) containing  a promoter region and a region that is located downstream of the promoter region and encodes the peptide and (b) containing at least one 2'-modified nucleoside derivative on a 5' end side of an antisense strand that is located most downstream” (emphasis added). 
A review of the instant specification found only instances of “most downstream” (see pg 7, line 10; pg 8, line 1; pg 9, line 11; pg 15, line 22; pg 41, line 24; and pg 43, line 22) and a single instance of “the downstream-most antisense strand of the candidate DNA molecule” (see pg 19, lines 8-9) where none of the instances define the phrase “located most downstream”.  
However, a review of the paragraphs on page 22, line 4, through page 23, line 3, finds a first paragraph disclosing: 
“[o]ne of the characteristics of methods in accordance with the present embodiment is that a candidate DNA molecule contains at least one 2 '-modified nucleoside derivative on a 5' end side of an antisense strand.  [and that] It is preferable that one of the at least one 2'-modified nucleoside derivative be located at the second position from the 5' end of the antisense strand of the candidate DNA molecule. In a case where the candidate DNA molecule contains two or more 2'-modified nucleoside derivatives, one of the two or more 2' -modified nucleoside derivatives is preferably located at the 5' end. Alternatively, one of the at least one 2'modified nucleoside derivative is located at the 5' end of the antisense strand of the candidate DNA molecule” (emphasis added; see pg 22, lines 4-18).
This passage describes a candidate DNA molecule as having sense and antisense strands, and the antisense strand as containing “at least one 2’ modified nucleoside derivative” at locations identified in relation to “the 5’ end” of the antisense strand.  
The above is consistent with the second paragraph, describing “the antisense strand has the following structure:  (promoter region)-(region encoding the candidate peptide)-( at least one 2 '-modified nucleoside derivative) arranged in this order from the 3' end side (note that another sequence may be included in between)”, see pg 22, line 22, to pg 23, line 1.  According to the structural arrangement disclosed, even if “another sequence [is] included in between the ”(region encoding the candidate peptide)” and the “( at least one 2 '-modified nucleoside derivative)”, the nucleoside derivative would still be ‘at the 5’ end’ of the “another sequence” that has been “included”.   
In light of the foregoing, part (i) of Claim 1 is interpreted as reciting 
--(i) producing the RNA molecule from a DNA molecule via transcription, the DNA molecule comprising a sense strand, an antisense strand, a promoter region and a region that is located downstream of the promoter region and encodes the peptide where the antisense strand provides a template for transcription of the region encoding the peptide and comprises at least one 2'-modified nucleoside derivative at the last position of the 5’ end of the antisense strand--


Claim Objections – Withdrawn and New
In light of amendments to the claims filed with the 2/22 Reply, the previous objections thereto have been withdrawn.  

Claims 1 and 8 are objected to because of the following informalities:  
Claim 1, last two lines, recite “to which the peptide receptor molecule has been bounded is  not carried out” (emphasis added), which contains a clerical error and should recite --to which the peptide receptor molecule has been bound is  not carried out--;  and
Claim 8 recites an ”mRNA display method comprising a method recited in claim 1”, which contains a grammatical error and should recite --”mRNA display method comprising [[a]] the method recited in claim 1--.  
Appropriate explanation and/or correction is required.
Due to their dependency from Claim 1, Claims 4-7 are also objected to.  

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to Claim 9 filed with the 2/22 Reply, the previous rejection thereof under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.  
In light of amendments to Claim 1 and cancellation of Claims 2 and 3 filed with the 2/22 Reply, the previous rejections thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented and is necessitated by amendment.

Amended Claim 9, lines 1-3, recites  the clause “wherein a cycle consisting of steps (i) through (iv),  (v) obtaining, by performing a reverse transcription reaction”, which is confusing because there is no relationship indicated between steps (i) through (iv), which are present in Claim 8, and subsequent steps (v) and (vi), which are only in Claim 9.  That relationship is critical for clarity regarding “a cycle” and necessary for a skilled artisan to understand what “cycle [ ] is repeated a plurality of times” as recited in the claim.  
The following are examples of possible interpretations of the quoted clause:
--wherein a cycle consisting of steps (i) through (iv), and the steps of (v) obtaining, by performing a reverse transcription reaction--; 
--wherein a cycle consisting of steps (i) through (iv), further comprising the steps of (v) obtaining, by performing a reverse transcription reaction--; and 
--wherein a cycle consisting of steps (i) through (iv), further consisting of the steps of (v) obtaining, by performing a reverse transcription reaction--.
Because a skilled artisan would not know which of the above possibilities, or some other possibility, is the intended scope of Claim 9, the claim is indefinite.  
The ambiguity also renders Claim 12, which depends from Claim 9, indefinite.

Claim Rejections - 35 USC § 103 - Withdrawn
In light of amendments to the claims and claim cancellation filed with the 2/22 Reply, the previous rejection of Claims 1, 2 and 4-9 under 35 U.S.C. 103 as being unpatentable over Szostak et al. in view of Liu et al. and Kao et al. has been withdrawn.  
In light of amendments to the claim filed with the 2/22 Reply, the previous rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Szostak et al. in view of Liu et al. and Kao et al. and Fujino et al. has been withdrawn.  

Allowable Subject Matter
Claims 1, 4-9 and 12 are free of the prior art of record, which includes Szostak et al. and Liu et al., both of which teach affirmative purification of transcribed RNAs and of RNA puromycin conjugates prior to use of the latter in a translation system, and Kao et al. teaching that transcription from DNA templates with two 5’-end ribose C2’-methoxy modifications is followed by “ensuring that a T7 transcription produces clean RNA product [and] the RNA can be rapidly purified through high-performance liquid chromatograph” (see pg 205, paragraph bridging left and right columns).  
And even in January 2021, Reyes et al. (“PURE mRNA display and cDNA display provide rapid detection of core epitope motif via high‐throughput sequencing” Biotechnology and Bioengineering. 2021;118:1702–1715) teach purification of mRNA transcripts and of puromycin tagged prior to translation with an in vitro PURE system (see e.g. abstract and Pg 1707, Fig. 1).
Thus a method as encompassed by Claim 1 wherein “purification of the RNA molecule obtained in step (i) is not carried out prior to step (ii) and purification of the RNA molecule obtained through step (ii) to which the peptide receptor molecule has been bound is not carried out prior to step (iii)” is free of the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635